Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on July 26, 2019.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-8, 10-13, 16-17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-4, 7-8, 10-13, 16-17 and 19 are directed to the abstract idea of providing driving instruction, as explained in detail below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.  The claims recite the judicial exception of a mental process.  This judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 Revised Patent Subject Matter Eligibility Guidance for more details of the analysis.
Step 1

According to the first part of the analysis, in the instant case, claims 1-9 are directed to a system, claims 10-18 to a method, and 19-20 a computer-readable medium.  These are a “process” or “machine”.  Thus, each of these claims falls within one of the four statutory categories.

Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Claim 1 recites: 
A system comprising: 
one or more processors; and 
a memory storing instructions that, when executed by the one or more processors, cause the system to perform: 
obtaining environmental information for a vehicle, the environmental information characterizing positions of objects in an environment of the vehicle; 
obtaining driving information for the vehicle, the driving information characterizing an operation of the vehicle in the environment; 
determining a desired vehicle operation based on the environmental information and the driving information; and 
providing an instruction to a driver of the vehicle based on the desired vehicle operation, the instruction describing one or more operations to be taken by the driver to execute the desired vehicle operation.

The basic elements of claim 1 are obtaining information, determining operation and providing instruction, as claimed.  These steps describe the concept of generating driving instructions, which corresponds to concepts identified as abstract ideas by the courts in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014), Affinity Labs of Texas, LLC v. Amazon.com, 838 F.3d 1266, 120 U.S.P.Q.2d 1210 (Fed. Cir. 2016) or Affinity Labs of Texas, LLC v. DirectTV, LLC, 838 F.3d 1253, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016).  The concept described in claim 1 is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claim 1 of generating driving instructions is an abstract idea.  
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “processor” and a “memory”.    
In the Specification, the “processor” is merely defined as general purpose microprocessors [0060] that “may be configured to perform various operations by interpreting machine-readable instructions stored in the memory” [0026].  In the Specification, the “memory” is merely defined as “random access memory (RAM), cache and/or other dynamic storage devices, coupled to bus 602 for storing information and instructions to be executed by processor 604” [0061].
All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
  Save for the recitation of generic computer components (“service device or a user device”), these steps appear to be practically implementable in the human mind and are understood to be a recitation of a mental process. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1630, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas-the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v, Benson, 409 U.S. 63, 175 USPQ 673 (1972)). "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Bev. Group v, SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPG2d 1681, 1702 (Fed. Cir. 2015)
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  
Dependent claims 2-4 and 7-8 define additional details on the processing of the data.   
This adds additional detail to the abstract idea but does not improve functioning of a computer or any other technology.  It merely provides conventional computer implementation. 
Accordingly, claims 1-4 and 7-8 are not drawn to eligible subject matter as they are directed to recite the same abstract idea without significantly more.
Claim 10 is comparable to claim 1 with the same elements recited as a method claim.
Claim 10 is rejected under 35 U.S.C. 101 under the same reasoning as the rejection of claim 1.
Dependent claims 11-13 and 16-17 are similar to claims 2-4 and 7-8 and are rejected for the same reasoning as the rejection of claims 2-4 and 7-8.   
Claim 19 is comparable to claim 1 with the same elements recited as a computer-readable medium.  
Claim 19 is rejected under 35 U.S.C. 101 under the same reasoning as the rejection of claim 1. 

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the judicial exception into a practical application of the judicial exception.
Claim 1 recites limitations for obtaining information, determining operation and providing instruction, as claimed.  Claim 1 does not include additional elements that are sufficient to amount to integration of the judicial exception into a practical application because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “processor” and a “memory”.    
In the Specification, the “processor” is merely defined as general purpose microprocessors [0060] that “may be configured to perform various operations by interpreting machine-readable instructions stored in the memory” [0026].  In the Specification, the “memory” is merely defined as “random access memory (RAM), cache and/or other dynamic storage devices, coupled to bus 602 for storing information and instructions to be executed by processor 604” [0061].
All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
The data is not utilized by the vehicle or incorporated into operation of a vehicle or a vehicle control system.
Claims 2-4, 7-8, 10-13, 16-17, and 19 do not recite additional elements to incorporate the judicial exception into a practical application beyond those addressed above.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis.
As discussed above, the claims do not recite significantly more than the judicial exception.  The recitation of a “processor” and a “memory” are understood to be generic computer equipment.  
There are no improvements to the functioning of a computer, improvements to other technology, use of a particular machine, transformation of a particular article to a different state or thing, non-conventional arrangement of computer components, or other meaningful limitations beyond linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 10-11, 13-16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Myers et al., U.S. Patent 11,214,280 B2 (2022).
As to claim 1, Myers et al. discloses a system comprising: 
one or more processors (Column 6, 4-17, Figure 5, processor 30); and 
a memory storing instructions that, when executed by the one or more processors, cause the system to perform (Column 6, Lines 4-26, Figure 5, memory 32): 
obtaining environmental information for a vehicle, the environmental information characterizing positions of objects in an environment of the vehicle (Column 4, Lines 28-48);
 obtaining driving information for the vehicle, the driving information characterizing an operation of the vehicle in the environment (Column 4, Lines 28-48); 
determining a desired vehicle operation based on the environmental information and the driving information (Column 4, Lines 28-48); and 
providing an instruction to a driver of the vehicle based on the desired vehicle operation, the instruction describing one or more operations to be taken by the driver to execute the desired vehicle operation (Column 4, Lines 28-48).
As to claim 2, Myers et al. discloses the system of claim 1, and further discloses wherein the instruction is provided to the driver by a display or a speaker of the vehicle (Column 3, Line 63 – Column 4, Line 27).
As to claim 4, Myers et al. discloses the system of claim 1, and further discloses wherein the environmental information further characterizes a dynamic condition of the environment (Column 4, Lines 8-37).
As to claim 5, Myers et al. discloses the system of claim 1, and further discloses wherein the instructions, when executed by the one or more processors, further cause the system to perform controlling the vehicle based on the desired vehicle operation (Column 2, Lines 19-28, Column 2, Line 65 – Column 3, Line 21).
As to claim 6, Myers et al. discloses the system of claim 5, and further discloses wherein the control of the vehicle by the system is performed further based on a non-conforming response of the driver to the provision of the instruction to the driver, the non-conforming response of the driver not conforming to the instruction (Column 2, Line 65 – Column 3, Line 21).
As to claim 7, Myers et al. discloses the system of claim 1, and further discloses wherein the objects include a road marker, a structure, a person, an animal, or another vehicle (Column 4, Lines 28-37, Column 9, Lines 1-12).
As to claim 10, Myers et al. discloses a method implemented by a computing system including one or more processors and storage media storing machine-readable instructions, wherein the method is performed using the one or more processors, the method comprising: 
obtaining environmental information for a vehicle, the environmental information characterizing positions of objects in an environment of the vehicle (Column 4, Lines 28-48);
obtaining driving information for the vehicle, the driving information characterizing an operation of the vehicle in the environment (Column 4, Lines 28-48); 
determining a desired vehicle operation based on the environmental information and the driving information (Column 4, Lines 28-48); and 
providing an instruction to a driver of the vehicle based on the desired vehicle operation, the instruction describing one or more operations to be taken by the driver to execute the desired vehicle operation (Column 4, Lines 28-48).
As to claim 11, Myers et al. discloses the method of claim 10, and further discloses wherein the instruction is provided to the driver by a display or a speaker of the vehicle (Column 3, Line 63 – Column 4, Line 27).
As to claim 13, Myers et al. discloses the method of claim 10, and further discloses wherein the environmental information further characterizes a dynamic condition of the environment (Column 4, Lines 8-37).
As to claim 14, Myers et al. discloses the method of claim 10, and further discloses further comprising controlling the vehicle based on the desired vehicle operation (Column 2, Lines 19-28, Column 2, Line 65 – Column 3, Line 21).
As to claim 15, Myers et al. discloses the method of claim 14, and further discloses wherein the controlling of the vehicle is further based on a non-conforming response of the driver to the provision of the instruction to the driver, the non- conforming response of the driver not conforming to the instruction (Column 2, Line 65 – Column 3, Line 21).
As to claim 16, Myers et al. discloses the method of claim 10, and further discloses wherein the objects include a road marker, a structure, a person, an animal, or another vehicle (Column 4, Lines 28-37, Column 9, Lines 1-12).
As to claim 19, Myers et al. discloses a non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform: 
obtaining environmental information for a vehicle, the environmental information characterizing positions of objects in an environment of the vehicle (Column 4, Lines 28-48);
obtaining driving information for the vehicle, the driving information characterizing an operation of the vehicle in the environment (Column 4, Lines 28-48);
determining a desired vehicle operation based on the environmental information and the driving information (Column 4, Lines 28-48); and 
providing an instruction to a driver of the vehicle based on the desired vehicle operation, the instruction describing one or more operations to be taken by the driver to execute the desired vehicle operation (Column 4, Lines 28-48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Myers et al., U.S. Patent 11,214,280 B2 (2022), in view of James, U.S. Patent 10,556,600 B2 (2020).
As to claim 3, Myers et al. discloses the system of claim 1.  Myers et al. does not disclose historical driving information, as claimed.  
James discloses wherein the desired vehicle operation is determined further based on historical driving information, the historical driving information characterizing prior driving operations of the vehicle or other vehicles (Column 19, Lines 45-67, Figure 2).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 1, as disclosed by Myers et al., with the use of historical driving information, as claimed, as disclosed by James, to evaluate the driving based on previous driving, allowing the system to learn proper driving on a road segment, providing a guide for future teachings and providing the safest driving.
As to claim 12, Myers et al. discloses the method of claim 10.  Myers et al. does not disclose historical driving information, as claimed.  
James discloses wherein the desired vehicle operation is determined further based on historical driving information, the historical driving information characterizing prior driving operations of the vehicle or other vehicles (Column 19, Lines 45-67, Figure 2).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 10, as disclosed by Myers et al., with the use of historical driving information, as claimed, as disclosed by James, to evaluate the driving based on previous driving, allowing the system to learn proper driving on a road segment, providing a guide for future teachings and providing the safest driving.

Allowable Subject Matter
Claims 9, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666